Citation Nr: 1018026	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, claimed as congenital strabismus.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a bilateral 
eye disorder.


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran has active honorable service from March 1974 to 
March 1978, and from October 1981 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the claimed disabilities.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for diplopia has been raised by the record, 
specifically in the Veteran's January 2010 Brief In Support 
of Appeal, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's duty 
to assist includes providing a medical examination when is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (noting that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), which requires that the evidence of record 
'indicate' that the claimed disability or symptoms may be 
associated with service, establishes a low threshold); see 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Bilateral Eye Disorder

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation and 
cannot be found to be service connected.  See 38 C.F.R. § 
3.303(c), 4.9 (2009).  A precedent opinion of the VA General 
Counsel (GC), VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, while congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law, if superimposed injury or disease occurred, 
the resultant disability might be service-connected.  Id.

The record indicates that the Veteran was diagnosed and 
treated for congenital strabismus at age 2, and received 
vision therapy from ages 6 to 10.  He now has an eye disorder 
which he claims was aggravated during his time in service as 
a Navy signalman.  The Veteran was afforded a VA eye 
examination in August 2008.  The examiner diagnosed diplopia, 
but was unable to comment on whether the Veteran's diplopia 
was exacerbated by service without resorting to speculation.  
He stated that strabismus can occur as a natural progression, 
but that the use of binocular devices could have, in effect, 
worsened the Veteran's ability to suppress vision in his 
right eye, resulting in heightened awareness of deviation and 
subsequent diplopia.  However, he also included a more 
definitive conclusion in his report that consecutive 
strabismus was not exacerbated by service because deviations 
in alignment will occur over time due to changes in visual 
input and development of the orbit/eyeball. 

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (1996); 
see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (service 
connection claim not well grounded where only evidence 
supporting the claim was a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran; such evidence held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); see also Jones v. Shinseki, No. 07-3060 
( U.S. Vet. App. Mar. 25, 2010) (in order to rely upon a 
statement that an opinion cannot be provided without resort 
to mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the 
opinion must be provided by the examiner or be apparent upon 
review of the record.) 

In light of the speculative nature of this opinion, and given 
the Veteran's claim of an additional disorder secondary to 
his bilateral eye disorder, the Veteran should be afforded 
another examination to determine, to the extent possible, 
whether he has a bilateral eye disorder that is etiologically 
related to his military service.

Acquired Psychiatric Disorder

The Veteran claims to have an acquired psychiatric disorder 
as a result of his bilateral eye disorder.  VA treatment 
records reflect current diagnoses of both major depressive 
disorder and intermittent explosive disorder.

The Board also notes that service treatment records dated 
March 1977 show the Veteran reported fighting and not getting 
along with his comrades.  He was diagnosed with explosive 
personality disorder.  In accordance with the McLendon 
standard discussed above, the Veteran should be afforded a VA 
examination not only to determine the relationship between a 
current psychiatric disorder and a bilateral eye disorder, 
but also whether a current psychiatric disorder is otherwise 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an examination 
to determine the nature and etiology of 
his bilateral eye disorder.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner.  
Any indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail.  The examiner 
must address the following, in light of 
the examination findings and the service 
and post-service medical evidence of 
record:

a).  Identify each current eye disability 
that is congenital or developmental in 
nature and note whether it represents a 
defect or disease as defined by VAOPGCPREC 
82-90 (generally, a congenital abnormality 
that is subject to improvement or 
deterioration is considered a disease, 
while a congenital abnormality that is 
more or less stationary in nature and not 
considered capable of improving or 
deteriorating is considered a defect);

b).  For each eye disability not found to 
be congenital or developmental in nature, 
opine whether it is at least as likely as 
not related to the Veteran's period of 
active service; if not, opine whether such 
disability preexisted service and if so, 
whether it is at least as likely as not 
that it was aggravated (worsened in 
severity) therein;

c).  For each eye disease found to be 
congenital or developmental in nature, 
opine whether it first manifest prior to 
service and if so, whether it is at least 
as likely as not that it was aggravated 
(worsened in severity) therein; for each 
eye defect found to be congenital or 
developmental in nature, opine whether the 
Veteran has additional disability 
affecting his eye due to disease or injury 
superimposed in service;

d).  Provide detailed rationale, with 
specific references to the record, for the 
opinions expressed; and

e)  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, 
indicate whether the inability to provide 
a definitive opinion is due to a need for 
further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the 
disability(ies) at issue.

The term "at least as likely as not" as 
used above does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

"Aggravation" of a preexisting disability 
refers to an identifiable, incremental, 
permanent worsening of the underlying 
condition, as contrasted with temporary or 
intermittent flare-ups of symptomatology.

2.  The RO/AMC must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an examination 
to determine the nature and etiology of 
any current psychiatric disorder.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail.  The 
examiner must address the following, in 
light of the examination findings and the 
service and post-service medical evidence 
of record:

a).  Whether it is at least as likely as 
not that:  

(i) any currently diagnosed psychiatric 
disorder is due to or the result of the 
Veteran's bilateral eye disorder, or 
(ii) any currently diagnosed 
psychiatric disorder is aggravated by 
the Veteran's bilateral eye disorder, 
or
(iii) any currently diagnosed 
psychiatric disorder is otherwise 
related to the Veteran's service.

b).  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, 
indicate whether the inability to provide 
a definitive opinion is due to a need for 
further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the 
disability(ies) at issue.  The rationale 
for all opinions expressed must be 
provided.

The term "at least as likely as not" as 
used above does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

"Aggravation" of a preexisting disability 
refers to an identifiable, incremental, 
permanent worsening of the underlying 
condition, as contrasted with temporary or 
intermittent flare-ups of symptomatology.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the Veteran's 
claims based on all the evidence of 
record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



